Name: Council Regulation (EEC) No 2214/78 of 26 September 1978 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Lebanese Republic
 Type: Regulation
 Subject Matter: European construction;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31978R2214Council Regulation (EEC) No 2214/78 of 26 September 1978 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Lebanese Republic Official Journal L 267 , 27/09/1978 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 7 P. 0003 Greek special edition: Chapter 11 Volume 12 P. 0003 Swedish special edition: Chapter 11 Volume 7 P. 0003 Spanish special edition: Chapter 11 Volume 10 P. 0106 Portuguese special edition Chapter 11 Volume 10 P. 0106 COUNCIL REGULATION (EEC) No 2214/78 of 26 September 1978 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Lebanese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Cooperation Agreement between the European Economic Community and the Lebanese Republic signed at Brussels on 3 May 1977 should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Cooperation Agreement between the European Economic Community and the Lebanese Republic is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council of the European Communities shall give the notification provided for in Article 49 of the Agreement (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1978. For the Council The President J. ERTL (1)OJ No C 266, 7.11.1977, p. 18. (2)The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.